Citation Nr: 0829813	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  07-11 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 30 percent for post 
concussion syndrome with residual headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1952 to October 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) 
Nashville, Tennessee.  This case has been advanced on the 
docket.

By an August 2006 rating decision, the RO determined that the 
veteran is incompetent for VA purposes.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was originally service connected for post 
concussion syndrome with residual headaches in a 1954 rating 
action.  He was assigned a 30 percent disability evaluation, 
which apparently was the minimum rating at the time for 
residuals of a brain concussion.  This 30 percent evaluation 
has been in effect since that time, and is protected from 
reduction, pursuant to 38 C.F.R. § 3.951(b).  

The current contention is that the veteran's cognitive 
impairment is also a residual of his concussion.  However, 
Diagnostic Code 8045, which pertains to brain disease due to 
trauma, essentially provides that to consider evaluations in 
excess of 10 percent for impairment from dementia due to head 
trauma, the record must reflect a diagnosis of multi-infarct 
dementia associated with brain trauma.  The current record 
does not make clear whether the veteran's dementia may be 
characterized as multi-infarct dementia associated with brain 
trauma.  

Accordingly, this case is remanded for the following:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The claims file should be referred to 
an individual with the appropriate 
expertise, who should be asked to review 
it, and offer an opinion as whether it is 
at least as likely as not that any 
currently shown dementia may be accurately 
characterized as "multi-infarct dementia 
associated with brain trauma."  In the 
event it is considered necessary to 
examine the veteran to provide the 
requested opinion, arrangements for that 
should be made to the extent possible, 
given the veteran's permanent residence at 
a nursing home.  The attempts to 
accomplish the development requested by 
this remand should be documented.  

2.  Thereafter, the RO should again review 
the record.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the requisite time period to 
respond.  The case then should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



